Citation Nr: 0321550	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-20 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include genu varus recurvatum and degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the appellant's medical 
records from the VA Medical Center in San 
Juan, Puerto Rico for any treatment for a 
right knee disorder during the period of 
1956 to the present.  Request hospital 
summaries, complete clinical records, 
outpatient treatment records, and 
radiographic reports.

2.  After obtaining any records that may 
be available, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA orthopedic 
examination in order to determine the 
current nature, extent, and etiology of 
any diagnosed right knee disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The appellant's claims 
folder, to include the service medical 
records, must be reviewed by the examiner 
before the examination.

The examiner's attention is directed to a 
VA General Counsel opinion that advised 
when a disease is of a congenital nature, 
VA adjudicators are justified in finding 
that such disease pre-existed service, 
but that in cases where the disease is 
first manifest in service, guidance from 
medical authorities may be necessary 
regarding the actual time of inception.  
See VAOPGCPREC 82-90 (originally issued 
as VAOPGCPREC 1-85).  Typically in these 
cases, entitlement to service connection 
should turn on the question of whether 
manifestations of the disease in service 
constituted "aggravation" (chronic 
worsening versus temporary flare-up) of 
the condition.  It is also noted that 
VAOPGCPREC 82-90 has defined a "defect" 
as an imperfection or structural 
abnormality.  The General Counsel has 
held that service connection may be 
granted, to include based on aggravation, 
for diseases of congenital, 
developmental, or familial origin.  
Service connection may not be granted for 
congenital or developmental defects 
unless such defect was subject to 
superimposed disease or injury during 
military service that resulted in 
disability apart from the congenital or 
developmental defect.  The Board observes 
that the appellant in this case is shown 
to have injured his right knee in August 
1955, while on active duty, and to have 
been treated for right knee problems 
during the remainder of his period of 
active service.  The Board also observes 
that while at the time of VA examination 
in December 1998 the examiner opined that 
the appellant's right knee disorder was 
congenital in nature, a private medical 
opinion of record dated in July 1999 
indicates that the appellant's present 
right knee disorder was acquired during 
his period of service secondary to 
injuries incurred therein.  

Based on review of the entire record and 
examination of the appellant, the 
examiner should:

(a)  State as precisely as possible 
diagnoses of all disorders involving the 
appellant's right knee;

(b)  State whether it is at least as 
likely as not that any currently 
diagnosed right knee disorder is 
etiologically related to any incident of 
the appellant's military service;

(c)  State whether any currently 
identified right knee pathology is either 
the result of a disease or injury, or 
should be termed a defect;

(d)  Identify any current right knee 
pathology that preexisted the appellant's 
entrance into military service;

(e)  If it is determined that any current 
right knee disorder is the result of a 
disease or injury that preexisted the 
appellant's military service, state 
whether it is at least as likely as not 
that the right knee disorder underwent a 
chronic increase in disability during 
service beyond natural progress of the 
disorder;

(f)  If the appellant's current right 
knee disorder constitutes a congenital or 
developmental defect, state whether it is 
at least as likely as not that any 
current right knee disorder is the result 
of disease or injury superimposed on that 
defect during service.

(g)  State whether it is at least as 
likely as not that any degenerative joint 
disease of the right knee, if diagnosed, 
is causally related to any incident of 
service, to include trauma, or to any 
other currently diagnosed right knee 
disorder (i.e., was it caused or 
aggravated by any other right knee 
disorder).  

If the examiner is unable to answer any 
of the questions posed, he or she should 
clearly so state.  Otherwise, the 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



